Citation Nr: 1415790	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 40 percent for degenerative disc disease (DDD) of the lumbar spine at L2-3 and L4-5 (lumbar spine or low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from July 1994 to April 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, who in turn remanded the claim in September 2012 for further development and consideration.

The Board later issued a decision in May 2013 denying the claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2013, the Court granted a Joint Motion that had asked the Court to Vacate (set aside) the Board's decision denying this claim and remand the claim back to the Board for still further development and consideration.  In particular, the Joint Motion for Remand (JMR) asked for clarification of the October 2012 VA compensation examination, including especially explanation of which of the Veteran's symptoms are attributable to his service-connected lumbar spine disability versus those attributable to other, nonservice-connected, disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

For this reason, the Board in turn is again remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for this necessary additional information.


There is one other preliminary point also worth reiterating.  As noted in the Board's May 2013 decision, the Veteran has raised the additional issue of whether there is new and material evidence to warrant reopening his previously denied claim for service connection for a cervical spine disorder, including as secondary to his low back disability.  This additional claim still has not been initially addressed by the RO, however, as the Agency of Original Jurisdiction (AOJ) - perhaps owing to the fact that there until now has been the concurrently pending appeal to the Court.  Therefore, the Board still does not have jurisdiction over this additional claim so is again referring it to the RO via the AMC for appropriate development and consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

1.  First ask the Veteran to identify any additional treatment he has received for his low back disability, and obtain all records that are not already associated with the claims file.

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine disability.  All diagnostic testing and evaluation needed to make this determination must be performed, and all clinical findings reported in detail.  The examiner is asked to review the claims file and pertinent medical history prior to the examination.

The examiner is asked to conduct range-of-motion testing with a goniometer and indicate the end point of each range versus the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  So the examiner has to consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination in this additional circumstance.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.

If motion is so restricted as to amount to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.

Also, the examiner should comment on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes - meaning a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician and, if so, the total duration of them during the past 12 months.

As well, the examiner is asked to conduct testing to determine whether there is neurological impairment.  If there are neurological abnormalities, the examiner is asked to indicate whether they are attributable to the service-connected low back disability (i.e., the DDD of the lumbar spine at L2-3 and L4-5) or, instead, the result of disability that is not service connected and not part and parcel of this service-connected disability, including especially the cervical spine disability.  

Equally, if the examiner simply is unable to make this distinction (differentiation), then he/she must also indicate this, which in turn will require resolving this reasonable doubt in the Veteran's favor in accordance with 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, presuming this neurological impairment in question is part and parcel of the service-connected lumbar spine disability.  If further testing is needed to determine this, the examiner should so state and authorize all necessary additional testing.

In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess its severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

3.  Ensure the examination report responds to the specific questions being asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



